Holt, C. J.,
dissenting.
One who wins a final judgment in this court should not be saddled with costs incurred in the court below. If this be not true, he might in winning a case lose it, for costs might amount to more than the subject matter of litigation.
The right of annexation is not in issue here. That right we affirmed five years ago.
Among other lands annexed are two tracts owned or controlled by two private complaining corporations as is "set out in their petitions to rehear. As might have been expected, they asked compensation for rights taken. In some instances their demands were deemed excessive by the city, hence this suit. These claims, charged to have been excessive, were allowed by the court below. To the sums so allowed, errors were assigned by the city and in each instance the city has prevailed. On this state of facts we charge up against the city costs incurred in the court below.